      CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Theresa Kown Doe,                            Court File No. 20-cv-01018 (PJS/DTS)

           Plaintiff,
vs.

Alltel Corporation, doing business as
Verizon Wireless,

           Defendant.


                                    ANSWER


      Defendant Alltel Corporation (“Defendant”) answers the Complaint of

Plaintiff Theresa Kown Doe (“Plaintiff”), as follows:

      1.     Answering Paragraph 1 of the Complaint, Defendant admits that

Plaintiff purports to assert a claim against Defendant pursuant to the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., and that Plaintiff seeks actual

damages, costs, and attorney’s fees. Defendant denies violating the FCRA, or

any other law, denies that Plaintiff is entitled to any relief from Defendant, and

further denies the remaining allegations in Paragraph 1.




                                         1
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 2 of 13




                                 JURISDICTION

      2.     Answering Paragraph 2 of the Complaint, Defendant states that it

consists of legal conclusions to which no response is required. To the extent a

response is required, Defendant states that Plaintiff is contractually obligated to

arbitrate any disputes with Defendant and must submit her claims against

Defendant to binding arbitration. Moreover, Defendant denies that it violated

the FCRA, or FDCPA.


      3.     Answering Paragraph 3 of the Complaint, Defendant admits that,

under certain circumstances and in certain situations, Defendant conducts

business in this District. As to the remaining allegations, they consist of legal

conclusions to which no response is required. To the extent a response is

required as to the remaining allegations, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and

on that basis, denies them.


                                     PARTIES

      4.     Answering Paragraph 4 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.



                                          2
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 3 of 13




      5.       Answering Paragraph 5 of the Complaint, Defendant admits that it

was formed in Delaware. As to the remaining allegations, they consist of legal

conclusions to which no response is required.


                            FACTUAL ALLEGATIONS

      6.       Answering Paragraph 6 of the Complaint, Defendant admits that, in

December of 2015, Plaintiff incurred a financial obligation to Defendant.


      7.       Answering Paragraph 7 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      8.       Answering Paragraph 8 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      9.       Answering Paragraph 9 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      10.      Answering Paragraph 10 of the Complaint, Defendant denies the

allegations.




                                         3
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 4 of 13




      11.   Answering Paragraph 11 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      12.   Answering Paragraph 12 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      13.   Answering Paragraph 13 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      14.   Answering Paragraph 14 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      15.   Answering Paragraph 15 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.




                                         4
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 5 of 13




      16.      Answering Paragraph 16 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      17.      Answering Paragraph 17 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      18.      Answering Paragraph 18 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      19.      Answering Paragraph 19 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      20.      Answering Paragraph 20 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      21.      Answering Paragraph 21 of the Complaint, Defendant denies the

allegations.




                                         5
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 6 of 13




      22.      Answering Paragraph 22 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      23.      Answering Paragraph 23 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      24.      Answering Paragraph 24 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      25.      Answering Paragraph 25 of the Complaint, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the

allegations and, on that basis, denies them.


      26.      Answering Paragraph 26 of the Complaint,


      27.      Answering Paragraph 27 of the Complaint, Defendant denies the

allegations.


      28.      Answering Paragraph 28 of the Complaint, Defendant denies the

allegations.



                                         6
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 7 of 13




      29.      Answering Paragraph 29 of the Complaint, Defendant denies the

allegations.


      30.      Answering Paragraph 30 of the Complaint, Defendant denies the

allegations.


      31.      Answering Paragraph 31 of the Complaint, Defendant denies the

allegations.


      32.      Answering Paragraph 32 of the Complaint, Defendant denies the

allegations.


                                 TRIAL BY JURY

      33.      Answering Paragraph 33 of the Complaint, Defendant admits that

Plaintiff has demanded a trial by jury. As to the remaining allegations of

Paragraph 33, they consist of legal conclusions to which no response is required.




                                        7
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 8 of 13




                         CAUSE OF ACTION
                               COUNT I
            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681 et seq.

                             DEFENDANT VERIZON

      34.      Answering Paragraph 34 of the Complaint, Defendant repeats and

re-alleges its responses to the preceding paragraphs as though fully set forth

herein.


      35.      Answering Paragraph 35 of the Complaint, Defendant denies the

allegations.


      36.      Answering Paragraph 36 of the Complaint, Defendant denies the

allegations.


      37.      Answering Paragraph 37 of the Complaint, Defendant denies the

allegations.


      38.      Answering Paragraph 38 of the Complaint, Defendant denies the

allegations.


      39.      Answering Paragraph 39 of the Complaint, Defendant denies the

allegations.




                                         8
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 9 of 13




                           AFFIRMATIVE DEFENSES

                            First Affirmative Defense

      1.     Defendant reserves the right to compel contractual arbitration.


                           Second Affirmative Defense

      2.     Defendant conducted a reasonable investigation of any and all

disputes received from a credit reporting agency.


                            Third Affirmative Defense

      3.     Plaintiff fails to state a claim upon which relief can be granted

against Defendant.


                           Fourth Affirmative Defense

      4.     Plaintiff’s claims are barred in whole or in part because Plaintiff has

failed to mitigate her alleged damages, if any.


                            Fifth Affirmative Defense

      5.     Plaintiff is barred from obtaining the relief sought in the Complaint

by the doctrines of estoppel, waiver, unclean hands, laches, or other equitable

doctrines.




                                          9
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 10 of 13




                            Sixth Affirmative Defense

      6.     Plaintiff’s claims are barred in whole or in part because Plaintiff

consented to, ratified, or acquiesced in all of the alleged acts or omissions

alleged.


                          Seventh Affirmative Defense

      7.     Defendant’s conduct was privileged or justified.


                           Eighth Affirmative Defense

      8.     Plaintiff has waived any and all claims, rights and demands made in

the Complaint.


                            Ninth Affirmative Defense

      9.     Plaintiff’s claims may be barred because the acts or omissions of

which Plaintiff complains have been approved or mandated, implicitly or

expressly, by applicable statutes and regulations.


                            Tenth Affirmative Defense

      10.    Plaintiff’s claims may be barred because Defendant at all times

complied in good faith with all applicable statutes and regulations.




                                         10
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 11 of 13




                          Eleventh Affirmative Defense

      11.    Defendant specifically denies that it acted with any willfulness,

oppression, fraud or malice towards Plaintiff.


                          Twelfth Affirmative Defense

      12.    Any harm alleged in the Complaint can be attributed to several

causes, and the damages for this harm, if any, should be apportioned among the

various causes according to the contribution of each cause to the harm sustained.


                         Thirteenth Affirmative Defense

      13.    If Plaintiff suffered or sustained any loss, injury, damage or

detriment, it was directly and proximately caused and contributed to by the

breach, conduct, acts, omissions, activities, carelessness, recklessness, negligence,

or intentional misconduct of others, and not by Defendant.


                         Fourteenth Affirmative Defense

      14.    If Plaintiff suffered or sustained any loss, injury, damage or

detriment, it was directly and proximately caused and contributed to by the

intervening acts of others, and not by Defendant.




                                         11
     CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 12 of 13




                         Fifteenth Affirmative Defense

      15.   If Plaintiff prevails against Defendant, Defendant’s liability is

several and limited to their own actionable segment of fault, if any.


                         Sixteenth Affirmative Defense

      16.   Defendant specifically gives notice that it intends to rely upon such

other defenses as may become available by law, or pursuant to statute, or during

any further discovery proceedings of this case, and hereby reserve the right to

amend its Answer and assert such defenses.


                              PRAYER FOR RELIEF

      WHEREFORE, Defendant prays for judgment as follows:

      1.    That Plaintiff takes nothing;

      2.    For costs of suit herein;

      3.    For attorneys’ fees to the extent available by law or contract; and

      For such other and further relief as this Court may deem just and proper.




                                        12
    CASE 0:20-cv-01018-PJS-DTS Document 7 Filed 07/10/20 Page 13 of 13




Date: July 10, 2020.                 Respectfully Submitted,

                                     LEVENTHAL pllc

                                     /s/Seth Leventhal
                                     Seth Leventhal
                                     Attorney I.D. #0263357
                                     333. S. 7th Street, Suite 1150
                                     Minneapolis, MN 55402
                                     Tel: 612-234-7349
                                     Email: seth@leventhalpllc.com

                                     Attorneys for Defendant




                                    13
